DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of KR10-2019-0096723 on 8/8/2019 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jantunen (US 20150092038 hereinafter Jantunen) and further in view of Popowich et al. . 

Regarding claim 1 (and similarly 11), Jantunen teaches a device comprising:
an output unit including at least one of a display or a speaker (See at least: Fig. 3 item 303 “display screen”);
a camera (See at least: Fig. item 311 “camera); and
a processor configured to control the output unit to output content (See at least: [0118] via “The required data processing apparatus and functions at the relevant devices may be provided by means of one or more data processors.”), 
to acquire an image including a user through the camera while the content is output (See at least [0046] via “The user equipment 304 is arranged to detect the reaction of the user 301 to the modified image data 302. The user reaction is an emotional reaction to the image data viewed by the user. The user reaction may be detected using the optional front view camera 311.”), 
to determine a mood of a user based on the acquired image, and 
to control the output unit to output feedback based on the determined mood (See at least: [0040] via “The following describes examples in which image data is presented to a user. The user reacts to the image data. This user reaction is an emotional reaction to the presented image data. The user reaction to the image data is detected by a device. In dependence on the detected user reaction, it is determined how to modify image data. The image data to be modified may be the initially presented image data or different image data.”; [0046]), 

a processor configured to acquire an image including a plurality of users through the camera, and to determine a mood of a group including the plurality of users based on the acquired image.

However, Popowich teaches a processor configured to acquire an image including a plurality of users through the camera, and to determine a mood of a group including the plurality of users based on the acquired image (See at least: Fig. 1; [0055] via “As described above, a sensor 102 may be a camera providing still and/or streaming video information that is then used to estimate a number and characteristics of persons or things. Thus, such sensors 102 can include apparatus, systems and methods that are useful to determine numbers and other characteristics of persons and/or other things present within or otherwise appearing in a given area or image, such as for example within a live or stored visual representation, such as still or moving images, or within a field of view. Such apparatus, systems and methods are particularly useful, for example, for implementation in computer-controlled applications for estimating the numbers and reactions of persons in a crowd being monitored, such as by surveillance camera or cameras at an event, or for providing active presentations in which the presentation is actively adjusted based on detected and/or estimated characteristics of the person(s) in the audience.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify in view of to teach a processor configured to acquire an image including a plurality of users through the camera, and to determine a mood of a 

Modified Jantunen further fails to teach a robot. 
However, Breazeal teaches a robot (See at least: Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Jantunen in view of Breazeal to teach a robot so that a humanoid form factor can be used to interact with a crowd to give a more human-like interactive experience.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jantunen in view of Popowich in view of Breazeal and further in view of Chang (US 10061997 hereinafter Chang)

Regarding claim 2 (and similarly 12), modified Jantunen fails to teach wherein the processor recognizes emotion of each of the plurality of users based on facial expression information of each of the plurality of users included in the image, and determines the mood of the group based on the emotion recognized for each of the plurality of users.
However, Chang teaches teach wherein the processor recognizes emotion of each of the plurality of users based on facial expression information of each of the plurality of users included in the image, and determines the mood of the group based on 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Jantunen in view of Chang to teach wherein the processor recognizes emotion of each of the plurality of users based on facial expression information of each of the plurality of users included in the image, and determines the mood of the group based on the emotion recognized for each of the plurality of users so that a group mood can be determined by recognizing each face in the image and scoring them to form an aggregate mood score. 


Regarding claim 3 (and similarly 13), modified Jantunen fails to teach wherein the processor extracts respective face region images of the plurality of users from the image, inputs each of the plurality of extracted face region images to an emotion recognizer trained based on deep learning, and acquires an emotion recognition result of each of the plurality of users from the emotion recognizer. 
However, Chang teaches wherein the processor extracts respective face region images of the plurality of users from the image, inputs each of the plurality of extracted face region images to an emotion recognizer and acquires an emotion recognition result of each of the plurality of users from the emotion recognizer (See at least: Col. 7 lines 42-50 via “teach wherein the processor recognizes emotion of each of the plurality of users based on facial expression information of each of the plurality of users included in the image, and determines the mood of the group based on the emotion recognized for each of the plurality of users.”; Col. 11 lines 17-32 via “The event module 220 receives the periodic imagery. Because the imagery includes faces of the attendees, the imagery indicates emotions of the attendees. The indicator module 240 processes the imagery received from the cameras 710,712 to determine a numerical value for each of the faces in the images. In another embodiment, the event module 220 concurrently receives imagery from both cameras 710,712. The imagery from the two cameras 710,712 may be received at different periods, or may be streamed as previously described. In one embodiment, the mood module 260 determines a numerical value for each of the indicators, where the numerical value indicates an emotional intensity of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Jantunen in view of Chang to teach wherein the processor extracts respective face region images of the plurality of users from the image, inputs each of the plurality of extracted face region images to an emotion recognizer and acquires an emotion recognition result of each of the plurality of users from the emotion recognizer so that a group mood can be determined by recognizing each face in the image and scoring them to form an aggregate mood score. 

Modified Jantunen further fails to teach wherein a processor inputs each of the plurality of extracted face region images to an emotion recognizer trained based on deep learning.
However, Popowich teaches wherein a processor inputs a plurality of user images to train based on deep learning (See at least: [0069] via “Each of these "people models" can then be used to train a machine-learning algorithm such as an support vector machine, neural network, or other algorithm, resulting in a generalized model of human appearance ("GMHA") in the feature space.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Jantunen in view of Popowich to teach wherein a processor inputs each of the plurality of extracted face region images to an emotion recognizer trained based on deep learning so that the robot can become more accurate in identifying the group mood with each iteration by continually learning/storing mood . 
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jantunen in view of Popowich in view of Breazeal in view of Chang and further in view of Erickson et al. (US 20170341746 hereinafter Erickson). 

Regarding claim 4 (and similarly 14), modified Jantunen fails to teach wherein the emotion recognition result includes a probability value of each of a plurality of emotion classes; and wherein the processor recognizes an emotion class with a highest probability value among the probability values, as emotion of a user.
	However, Erickson teaches wherein the emotion recognition result includes a probability value of each of a plurality of emotion classes; and wherein the processor recognizes an emotion class with a highest probability value among the probability values, as emotion of a user (See at least: [0072] via “For example, the monitoring device 306 may capture one or more cognitive states of each individual using, for example, a camera, and the monitoring device 306 may determine a likelihood of a crowd event using a probabilistic signal processing modeling technique and/or classification model. The probabilistic signal processing technique may include analysis of different types of collective behaviors based on interactions among individuals, and the classification model may determine whether emotions are positive or negative. For example, an increased amount of emotions that are negative may indicative of a likelihood of a crowd event.”).


Regarding claim 5 (and similarly 15), modified Jantunen fails to teach wherein the processor calculates average values of the probability values of the plurality of users with respect to each of the plurality of emotion classes, and determines an emotion class with a highest average value among the calculated average values, as the mood of the group.
	However, Chang teaches wherein the processor calculates average of the plurality of users with respect to each of the plurality of emotion classes, and determines an emotion class with a highest average value among the calculated average values, as the mood of the group (See at least: Col. 8 lines 39-48 via “In another embodiment, the mood module 260 determines an aggregated mood level by taking an average of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Jantunen in view of Chang to teach wherein the processor calculates average of the plurality of users with respect to each of the plurality of emotion classes, and determines an emotion class with a highest average value among the calculated average values, as the mood of the group so that the robot can become more accurate in identifying the group mood by choosing the average value for an emotion to best represent the correct mood for a group. 

	Modified Jantunen further fails to teach probability values of the plurality of users.
	However, Erickson teaches probability values of the plurality of users (See at least: [0072] via “For example, the monitoring device 306 may capture one or more cognitive states of each individual using, for example, a camera, and the monitoring device 306 may determine a likelihood of a crowd event using a probabilistic signal processing modeling technique and/or classification model. The probabilistic signal processing technique may include analysis of different types of collective behaviors based on interactions among individuals, and the classification model may determine 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Jantunen in view of Erickson to teach wherein the processor calculates average values of the probability values of the plurality of users with respect to each of the plurality of emotion classes, and determines an emotion class with a highest average value among the calculated average values, as the mood of the group so that the robot can become more accurate in identifying the group mood by taking an average of the probability values for an emotion to increase the odds of identifying the correct mood for a group. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jantunen in view of Popowich in view of Breazeal and further in view of Hsu et al. (US 20190240842 hereinafter Hsu). Regarding claim 8, modified Jantunen fails to teach a communication unit for connection with a server, wherein the processor transmits the acquired image to the server, receives mood information of the group from the server, and controls the output unit to output feedback based on the received mood information.
However, Hsu teaches a communication unit for connection with a server, wherein the processor transmits the acquired image to the server, receives information of a user, and controls the output unit to output feedback based on the received mood information (See at least: [0019] via “Referring to FIG. 1 and FIG. 2, the backend server 300 is configured to generate a feedback signal based on the user response information. During operation, the backend server 300 transmits the feedback signal to the mobile device 200. Accordingly, the mobile device 200 then updates the image content based on the feedback signal. The robot 100 generates an updated gesture output and speech output in accordance with the updated image content. In the exemplary embodiment, the backend server 300 includes a central processing unit 310 and a database 320. The central processing unit 310 is capable of processing the user response information from the mobile device 200 or the robot 100, and generating the feedback signal. As described above, the user response information includes user image information and user voice information.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Jantunen in view of Hsu to teach a communication unit for connection with a server, wherein the processor transmits the acquired image to the server, receives mood information of the group from the server, and controls the output unit to output feedback based on the received mood information so that the robot can interact with the human in a more natural, human-like way for comfort of a user by utilizing data off a server to minimize processing load at the robot. 

Regarding claim 9, modified Jantunen teaches wherein the feedback includes at least one robot facial expression output through the display in response to the mood, or robot voice output through the speaker in response to the mood.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Jantunen in view of Hsu to teach wherein the feedback includes at least one robot facial expression output through the display in response to the mood, or robot voice output through the speaker in response to the mood so that the robot can interact with the human in a more natural, human-like way for comfort of a user. 
Regarding claim 10, modified Jantunen fails to teach wherein the feedback further includes movement of the robot, provided through driving of at least one motor included in the robot, in response to the mood.
However, Hsu teaches wherein the feedback further includes movement of the robot, provided through driving of at least one motor included in the robot, in response to the mood (See at least: [0046] via “When the user is operating the application 660, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Jantunen in view of Hsu to teach wherein the feedback further includes movement of the robot, provided through driving of at least one motor included in the robot, in response to the mood so that the robot can interact with the human in a more natural, human-like way for comfort of a user. 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666